634 N.E.2d 751 (1994)
156 Ill.2d 564
199 Ill.Dec. 698
PEOPLE, State of Illinois, Respondent,
v.
Richard K. ROGERS, Petitioner.
No. 76726.
Supreme Court of Illinois.
June 2, 1994.
Petition for leave to appeal allowed.
In the exercise of this Court's superisory authority, the judgment of the Appellate Court, Second District, in case No. 2-92-0346, is VACATED. This cause is Remanded to the Appellate Court for further consideration in light of this Court's decision in People v. Lewis (March 24, 1994), No. 74739, 158 Ill. 386, 199 Ill.Dec. 664, 634 N.E.2d 717.